Citation Nr: 1115357	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-22 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In that October 2004 rating decision, the RO, in pertinent part, denied service connection for lumbar strain (claimed as back injury).  Although the Veteran has a history of lumbar strain, the competent medical evidence of record indicates he has received various diagnoses with respect to his back -including his current diagnosis of lumbar spondylosis.  Therefore, the Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

The most probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran's currently diagnosed back disability  is related to his military service - including to his back injury and symptoms in September and October 1967.


CONCLUSION OF LAW

The Veteran's current back disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated in May 2004, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  The RO issued that May 2004 VCAA letter prior to initially adjudicating the claim in October 2004, the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The RO did not apprise the Veteran of the downstream disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Since, however, the Board is denying his underlying claim for service connection, no downstream disability rating or effective date will be assigned.  So these downstream elements of his claim are ultimately moot.  Therefore, there can be no possibility of any prejudice to him in not receiving notice concerning these downstream elements of his claim.  38 C.F.R. § 20.1102 (harmless error); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case. Id.

Here, as the pleading party, the Veteran has not made any allegation of prejudicial error in the VCAA notice he received or did not receive and, moreover, shown how this notice error is unduly prejudicial - again, meaning outcome determinative of his claim.

And as for the duty to assist, the Veteran's service records are incomplete.  A July 2005 Formal Finding on the Unavailability of Service Personnel Records provides that the RO has determined that the Veteran's complete service records are unavailable.  All procedures to obtain his service records were correctly followed.  Evidence of written and telephonic efforts to obtain the records is in the file.  All efforts to obtain the needed military information have been exhausted and further attempts would be futile.  In attempting to locate these records, the RO requested his records from the National Personnel Records Center (NPRC), a military records repository.  But the NPRC responded that they were unable to locate the Veteran's records and further efforts to obtain them would be futile.  The RO therefore requested that the Veteran provide copies of any service records in his personal possession.  When, as here, at least a portion of the service records are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the unsuccessful attempt by VA to obtain the Veteran's complete service records, the Board finds that additional attempts to obtain any outstanding records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).

That said, it is worth noting additionally, however, that the Veteran's missing service records are not determinative or dispositive of whether his claim should be granted.  This is especially true since, as will be explained, the deficiency in his claim is not in establishing proof of his asserted in-service back injury.  This is well-documented in his service treatment records (STRs) that are of record.

All of this is to say that, missing service records, while indeed unfortunate, do not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing service records do not lower the threshold for an allowance of a claim.  There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, the record does not contain the required supporting medical evidence in this particular instance.

Further concerning the duty to assist, all available evidence pertaining to the Veteran's claim, which is obtainable, has been obtained.  The RO obtained or made reasonable attempts to obtain his STRs, service personnel records, private medical records, and VA medical records.  Importantly, he has been provided a VA Compensation and Pension Examination (C&P Exam) regarding the nature and etiology of his claimed back disability -the determinative issues in his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
II.  Entitlement to Service Connection for a Back Disability

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, like degenerative joint disease (i.e., arthritis), will be presumed to have been incurred in service if manifested to a compensable degree (generally of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 
to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim). The report of the Veteran's March 2011 VA C&P Exam provides a diagnosis of lumbar spondylosis; so there is no disputing he has a current back disability.  Therefore, the determinative issue is whether it is attributable to his military service, and especially to an in-service back injury and symptoms as he asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's attribution of his current back disability to his back injury and symptoms in service is at least partly predicated on the notion that he has experienced recurring symptoms (i.e., continuity of symptomatology) since that back injury and symptoms in service for which he received treatment in September and October 1967.  See his July 2005 statement.

The Veteran's STRs document his treatment for back symptoms in September and October 1967, and indeed, this was acknowledged when the RO previously adjudicated his claim.  So the determinative issue is not so much whether that injury occurred, rather, whether he has consequent disability as he is alleging.  And while he is competent, even as a layman, to proclaim having experienced chronic or continuous back-related symptoms since that injury in service, such as persistent pain, etc., he is not also competent to ascribe these symptoms to a specific diagnosis like that he has received or to etiologically link this diagnosis to that injury in service.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his lay testimony regarding having experienced continuous symptoms since service also has to be credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

That said, there is competent medical and other evidence for and against the Veteran's claim.  

The Veteran's STRs show that following his receiving outpatient treatment in September and October 1967, he was hospitalized for treatment relating to his back injury and symptoms.  The report of that hospitalization provides the Veteran was admitted with a diagnosis of back strain related to an incident involving his loading beer kegs onto a truck, getting struck in the chest with a keg and, thus, injuring his back.  Traction was applied to his pelvis and this relieved most of his symptoms on the first night of admission.  Following several days of traction and analgesic medications, as well as physical therapy, the Veteran was discharged without any medication and in excellent condition.

Following this incident, the Veteran's STRs are silent for any indication of any complaints of relevant back symptoms.  Indeed, the report of the Veteran's March 1970 military discharge exam indicates that upon clinical examination, the Veteran's spine was normal.  Furthermore, there is no indication the Veteran reported any back symptoms.  This suggests the Veteran's in-service back injury was acute and transitory, tending to resolve while he was in-service, prior to his leaving active duty military service.  This is probative evidence against a finding of chronic injury or disease in service, in turn requiring a showing of continuity of symptomatology following his discharge.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Veteran has submitted post-service treatment records showing treatment relating to back symptoms.  Treatment records from January 1987 show that he received treatment in relation to back symptoms radiating down both legs, following an on the job injury.  His April and June 1988 and February 1989 treatment records show that he received more treatment in relation to his complaints of back symptoms.  A January 1991 x-ray report provides an impression of degenerative disc changes and some mild anterior wedging of a number of the mid-thoracic vertebral bodies with the spine appearing somewhat osteopenic.  A March 1998 x-ray report notes the Veteran's history of lower back pain and radiculitis and provides an impression of a prominently protruding disc in a central to left paracentral direction of L4-5 and an old disc herniation at L5-S1 showing some calcification of the herniated disc material, with possible mild compromise of the right neural foramen of L5-S1.  The Veteran's VA treatment records also include the report of a July 2005 psychological exam noting chronic low back pain.

These treatment records, beginning in January 1987, are the earliest post-service treatment records regarding back symptoms.  But while they show the Veteran received diagnoses and treatment for back symptoms following service, they are competent evidence against his claim because of the approximately 17-year time lapse between his 1970 discharge from service and the earliest of these post-service treatment records and also because that treatment began following an on the job back injury -according to the Veteran's self-reported history when he received that treatment.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations, including regarding lay evidence.  And, here, such a prolonged period without relevant complaints or treatment is probative evidence against the Veteran's claim of having experienced continual back-related symptoms since service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Furthermore, the Board finds the inconsistencies of record regarding the Veteran's complaints and treatment for back symptoms diminishes the credibility and, therefore, the probative weight, of his contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

That said, the Veteran has also submitted a July 2004 letter from a private physician, Dr. H.W., indicating that he had treated the Veteran and his family since 1964 and he treated the Veteran after his return from the military in 1970.  It further provides that Dr. H.W. was aware of the Veteran's lower back problem and treated him for muscle spasm and lower back pain in the L5-S1 area and that the Veteran had told Dr. H.W. that he injured his back in service.

Although Dr. H.W.'s letter is competent medical evidence tending to suggest the Veteran received some treatment for back symptoms at some point following service, it is insufficient to establish a relationship between the Veteran's currently diagnosed back disability and his in-service back injury and symptoms.  The letter is ambiguous as to when the treatment for back symptoms occurred and does not include any contemporaneous medical data or clinical observations.  So it is not specific enough to be of significant probative value as to the etiology of the Veteran's current back disability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993)  (medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). 

The Veteran has also submitted lay statements -from himself and his family and friends, generally indicating that after service, he applied for employment at a railroad company and was denied because of his back problems.  While these laymen are competent to provide evidence of their observations, none of them appears to be affiliated with the railroad company in question.  So at best, their statements are a reiteration of the Veteran's contentions and reflect only what they were told.  See again Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran was initially provided a VA C&P Exam with respect to his spine in September 2004.  The report of that exam indicates the Veteran reported injuring his back in October 1967, when he was helping to load beer kegs that probably weighed more than 100 pounds.  He was hospitalized and put in traction for 13 days.  He recalled being told he had disk disease.  He had recently had problems with continuing back pain.  He tried Celebrex and Lodine, which did not give him relief.  He occasionally took Flexeril and Lortab during flare-ups.  He did not take daily medication and was unsure what caused the flare-ups of back pain.  Over the previous 6 months, he had missed about 2 days at work because of back pain.  Upon clinical examination, the examiner provided a diagnosis of chronic lumbar strain and back pain, creating mild functional loss.

However, while the report of this examination provides a diagnosis of a back disability, it did not address the etiology of that back disability.

In March 2011, VA provided the Veteran another VA C&P Exam, specifically to address the nature and etiology of the Veteran's claimed disability.  The report of that exam indicates the VA examiner reviewed the Veteran's claims file, including his STRs and post-treatment records.  The Veteran had continued to have daily pain in his lower back since his prior C&P Exam.  He reported there was no injury in the interim, his back pain radiated down both legs and he took Diclofenac daily, with good results and no side effects.  His flare-ups were episodic and his precipitating factors were physical activity, such as yard work.  For additional treatment, he took Lortab for 1 to 3 days and chiropractic treatment as needed.  Upon clinical examination, the VA examiner diagnosed lumbar spondylosis, due to aging.

The report further indicates it is not at least as likely as that the Veteran's currently diagnosed back disability -lumbar spondylosis, is medically related to his in-service back injury and symptoms for which he received treatment in September and October 1967.  In discussing the medical rationale of this unfavorable opinion, this VA C&P Examiner explained that the Veteran's orthopedic STRs document marked improvement after his in-service treatment with traction in relation to his back injury and symptoms.  There is no documentation of recurrent back problems in his STRs.  His private treatment records document injury to his back in 1987 and 1988.  His current lumbar symptoms are more likely than not due to the effects of occupational strain and aging.  So this VA C&P Examiner cited other reasons or factors for the Veteran's current back disability diagnosis.

The VA C&P Examiner's unfavorable opinion is well-reasoned and based on a review of the relevant evidence in the claims file.  He also examined the Veteran personally.  The opinion therefore has the proper factual foundation and predicate and is entitled to a lot of probative weight, especially, again, since this examiner also discussed the underlying medical rationale, which is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  See, too, Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board acknowledges the Veteran assertion that he has been experiencing back symptoms since his in-service back injury in September 1967, but the Board must consider these assertions in relation to all the relevant evidence in the file (medical and other lay), so not just in isolation.  See again Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  But as mentioned, the competent medical and other evidence of record does not support, and even provides evidence against, his contentions.  

The Board acknowledges that there is evidence of record indicating the Veteran has degenerative changes associated with his spine.  However, there is no indication of degenerative joint disease, i.e., arthritis, involving his within one year of his discharge from service, meaning by April 1971, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Arthritis must be objectively confirmed by X-ray, even if there are suggestions of associated pain or painful motion that would support assigning this minimum 10 percent compensable rating even absent any actual limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  And as mentioned, the earliest post-service records addressing any back symptoms are treatment records dated in January 1987 -approximately 17 years following the Veteran's discharge from service in April 1970.

The Board is sincerely sympathetic to the Veteran's claim.  However, even though he has a current back disability and clearly sustained a back injury in service, this, alone, is not tantamount to granting service connection when, as here, there is not also competent and credible medical or other evidence establishing the required linkage between the current disability and injury in service.  This type of supporting evidence especially is needed when he is trying to refute the March 2011 VA C&P Examiner's unfavorable opinion.

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


